DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 16 April 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 – 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. Specifically, independent claims 11 and 20 recite such limitations as an asymmetric inlet/outlet structure sectional area being “defined exclusively” via an area/portion of the inlet/outlet structure.  Similarly, claim 21 recites a first/second protrusion that “does not define any part” of the inlet/outlet structure asymmetric sectional area.  Hence, use of the term “exclusively” and “does not define any part” in these claims are negative limitations which are not supported by applicant’s disclosure as originally filed.  All other claims not mentioned are rejected by virtue of their dependency from claim 11.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claims 5 and 15
These claims repeatedly recite the phrase “at a distance” which is a subjective phrase and, thus, renders the claims indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 8 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0226101 to Nishimura et al. (Nishimura).
Nishimura teaches (see Nishimura and Fig. 13 as annotated by the Examiner below):
In Reference to Claim 1
An exhaust gas converter body structure comprising:
An inlet structure (Fig. 13 – reference character 34);
An outlet structure (35); and
A main body (33) configured to house an exhaust gas converter (31) between the inlet structure and the outlet structure, the inlet structure and the main body including complementary first joint coupling geometries so as to engage each other at a first joint (J1), and the outlet structure and the main body J2),
Wherein:
The first joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at the first joint (as seen from Fig. 13), the inlet structure having, apart from the inlet structure first joint coupling geometry, an asymmetric sectional area (inlet structure 34 at third joint J3); and/or
The second joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at the second joint (as seen from Fig. 13), the outlet structure having, apart from the outlet structure second joint coupling geometry, an asymmetric sectional area (outlet structure 35 at fourth joint J4).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein:
The first joint coupling geometries comprise a first joint coupling geometry of the inlet structure including at least one protrusion extending towards the main body; a recess extending away from the main body; at least one groove (Fig. 13 – reference character G1i) extending away from the main body; at least one protrusion extending towards an outer surface of the main body; a recess extending towards an inner surface of the main body; and/or at least one opening;
P1m) extending towards an outer surface of the inlet structure; a recess extending towards an inner surface of the inlet structure; and/or at least one opening;
The second joint coupling geometries comprise a second joint coupling geometry of the outlet structure including at least one protrusion extending towards the main body; a recess extending away from the main body; at least one groove (G2o) extending away from the main body; at least one protrusion extending towards the outer surface of the main body; a recess extending towards the inner surface of the main body; and/or at least one opening; and/or
The second joint coupling geometries comprise a second joint coupling geometry of the main body including at least one protrusion extending towards the outlet structure; a recess extending away from the outlet structure; at least one groove extending away from the outlet structure; at least one protrusion (P2m) extending towards an outer surface of the outlet structure; a recess extending towards an inner surface of the outlet structure; and/or at least one opening.

In Reference to Claim 3
In addition to all the limitations of claim 1 discussed above, wherein:
The first joint coupling geometries comprise a first joint coupling geometry of the inlet structure and a first joint coupling geometry of the main body such that:
The first joint coupling geometry of the inlet structure includes at least one protrusion extending towards an outer surface of the main body, and the first joint coupling geometry of the main body includes at least one groove extending away from the inlet structure;
The first joint coupling geometry of the inlet structure includes at least one recess extending towards an inner surface of the main body, and the first joint coupling geometry of the main body includes at least one groove extending away from the inlet structure; and/or
The first joint coupling geometry of the inlet structure includes at least one groove (Fig. 13 – reference character G1i) extending away from the main body, and the first joint coupling geometry of the main body includes at least one protrusion (P1m) extending towards an outer surface of the inlet structure; and/or
The second joint coupling geometries comprise a second joint coupling geometry of the outlet structure and a second joint coupling geometry of the main body such that:
The second joint coupling geometry of the outlet structure includes at least one protrusion extending towards the outer surface of 
The second joint coupling geometry of the outlet structure includes at least one recess extending towards the inner surface of the main body, and the second joint coupling geometry of the main body includes at least one groove extending away from the outlet structure; and/or
The second joint coupling geometry of the outlet structure includes at least one groove (G2o) extending away from the main body, and the second joint coupling geometry of the main body includes at least one protrusion (P2m) extending towards an outer surface of the outlet structure.
In Reference to Claim 4
In addition to all the limitations of claim 1 discussed above, wherein:
The main body is reflection-symmetric or rotation symmetric in a region distal from the first joint and the second joint (Fig. 13 – center of main body 33).
In Reference to Claim 5
In addition to all the limitations of claim 4 discussed above, wherein:
The main body further includes a point-symmetric, axis-symmetric, circular, or elliptical cross-sectional area in a region distal from the first joint and the second joint (Fig. 13 – center area of main body 33).

In Reference to Claim 6
In addition to all the limitations of claim 1 discussed above, further comprising:
a first exhaust pipe (Fig. 13 – reference character P1), wherein the inlet structure and the first exhaust pipe include complementary third joint coupling geometries so as to engage each other at a third joint (J3), the third joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one axis of symmetry (as seen from Fig. 13); and/or
a second exhaust pipe (P2), wherein the outlet structure and the second exhaust pipe include complementary fourth joint coupling geometries so as to engage each other at a fourth joint (J4), the fourth joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one axis of symmetry (as seen from Fig. 13).
In Reference to Claim 8
In addition to all the limitations of claim 6 discussed above, wherein:
The third joint coupling geometries comprise a pipe and inlet joint coupling geometry of the inlet structure including at least one protrusion extending towards the first exhaust pipe; a recess extending away from the first exhaust pipe; at least one groove (Fig. 13 – reference character G3i) extending away from the first exhaust pipe; at least one protrusion extending towards an outer surface of the first exhaust pipe; a recess extending towards an inner surface of the first exhaust pipe; and/or at least one opening;
P3p) extending towards an outer surface of the inlet structure; a recess extending towards an inner surface of the inlet structure; and/or at least one opening;
The fourth joint coupling geometries comprise a pipe and outlet joint coupling geometry of the outlet structure including at least one protrusion extending towards the second exhaust pipe; a recess extending away from the second exhaust pipe; at least one groove (G4o) extending away from the second exhaust pipe; at least one protrusion extending towards an outer surface of the second exhaust pipe; a recess extending towards an inner surface of the second exhaust pipe; and/or at least one opening; and/or
The fourth joint coupling geometries comprise a pipe and outlet joint coupling geometry of the second exhaust pipe including at least one protrusion extending towards the outlet structure; a recess extending away from the outlet structure; at least one groove extending away from the outlet structure; at least one protrusion (P4p) extending towards an outer surface of the outlet structure; a recess extending towards an inner surface of the outlet structure; and/or at least one opening.
In Reference to Claim 9
In addition to all the limitations of claim 6 discussed above, wherein:
The third joint coupling geometries comprise a pipe and inlet joint coupling geometry of the inlet structure, and a pipe and inlet joint coupling geometry of the first exhaust pipe such that:
The pipe and inlet joint coupling geometry of the inlet structure includes at least one protrusion extending towards an outer surface of the first exhaust pipe, and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one groove extending away from the inlet structure;
The pipe and inlet joint coupling geometry of the inlet structure includes at least one recess extending towards an inner surface of the first exhaust pipe, and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one groove extending away from the inlet structure; and/or
The pipe and inlet joint coupling geometry of the inlet structure includes at least one groove (Fig. 13 – reference character G3i) extending away from the first exhaust pipe, and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one protrusion (P3p) extending towards an outer surface of the inlet structure; and/or

The pipe and outlet joint coupling geometry of the outlet structure includes at least one protrusion extending towards an outer surface of the second exhaust pipe, and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one groove extending away from the outlet structure;
The pipe and outlet joint coupling geometry of the outlet structure includes at least one recess extending towards an inner surface of the second exhaust pipe, and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one groove extending away from the outlet structure; and/or
The pipe and outlet joint coupling geometry of the outlet structure includes at least one groove (G4o) extending away from the second exhaust pipe, and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one protrusion (P4p) extending towards an outer surface of the outlet structure.
In Reference to Claim 10
In addition to all the limitations of claim 6 discussed above, wherein:
The third joint coupling geometries comprise a pipe and inlet joint coupling geometry of the first exhaust pipe such that the first exhaust pipe is reflection-P1); and/or
The fourth joint coupling geometries comprise a pipe and outlet joint coupling geometry of the second exhaust pipe such that the second exhaust pipe is reflection-symmetric or rotation symmetric in a region distal from the fourth joint (flanged end of second exhaust pipe P2).
In Reference to Claim 11
An exhaust gas converter body structure comprising:
An inlet structure (Fig. 13 – reference character 34);
An outlet structure (35); and
A main body (33) configured to house an exhaust gas converter (31) between the inlet structure and the outlet structure, the inlet structure and the main body including complementary first joint coupling geometries so as to engage each other at a first joint (J1), and the outlet structure and the main body including complementary second joint coupling geometries so to as to engage each other at a second joint (J2),
Wherein:
The first joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at the first joint (as seen from Fig. 13), the inlet structure having an asymmetric inlet structure sectional area (inlet structure 34 at third joint J3) located at a spaced location from the first joint, the asymmetric inlet structure 
The second joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at the second joint (as seen from Fig. 13), the outlet structure having an asymmetric outlet structure sectional area (outlet structure 35 at fourth joint J4) located at a spaced location from the second joint, the asymmetric outlet structure sectional area being defined exclusively via an area of the outlet structure (as seen from Fig. 13).
In Reference to Claim 12
In addition to all the limitations of claim 11 discussed above, wherein:
The first joint coupling geometries comprise a first joint coupling geometry of the inlet structure including at least one protrusion extending towards the main body; a recess extending away from the main body; at least one groove (Fig. 13 – reference character G1i) extending away from the main body; at least one protrusion extending towards an outer surface of the main body; a recess extending towards an inner surface of the main body; and/or at least one opening;
The first joint coupling geometries comprise a first joint coupling geometry of the main body including at least one protrusion extending towards the inlet structure; a recess extending away from the inlet structure; at least one groove extending away from the inlet structure; at least one protrusion (P1m) extending towards an outer surface of 
The second joint coupling geometries comprise a second joint coupling geometry of the outlet structure including at least one protrusion extending towards the main body; a recess extending away from the main body; at least one groove (G2o) extending away from the main body; at least one protrusion extending towards the outer surface of the main body; a recess extending towards the inner surface of the main body; and/or at least one opening; and/or
The second joint coupling geometries comprise a second joint coupling geometry of the main body including at least one protrusion extending towards the outlet structure; a recess extending away from the outlet structure; at least one groove extending away from the outlet structure; at least one protrusion (P2m) extending towards an outer surface of the outlet structure; a recess extending towards an inner surface of the outlet structure; and/or at least one opening.
In Reference to Claim 13
In addition to all the limitations of claim 11 discussed above, wherein:
The first joint coupling geometries comprise a first joint coupling geometry of the inlet structure and a first joint coupling geometry of the main body such that:
The first joint coupling geometry of the inlet structure includes at least one protrusion extending towards an outer surface of the main 
The first joint coupling geometry of the inlet structure includes at least one recess extending towards an inner surface of the main body, and the first joint coupling geometry of the main body includes at least one groove extending away from the inlet structure; and/or
The first joint coupling geometry of the inlet structure includes at least one groove (Fig. 13 – reference character G1i) extending away from the main body, and the first joint coupling geometry of the main body includes at least one protrusion (P1m) extending towards an outer surface of the inlet structure; and/or
The second joint coupling geometries comprise a second joint coupling geometry of the outlet structure and a second joint coupling geometry of the main body such that:
The second joint coupling geometry of the outlet structure includes at least one protrusion extending towards the outer surface of the main body, and the second joint coupling geometry of the main body includes at least one groove extending away from the outlet structure;
The second joint coupling geometry of the outlet structure includes at least one recess extending towards the inner surface of the main body, and the second joint coupling geometry of the main body 
The second joint coupling geometry of the outlet structure includes at least one groove (G2o) extending away from the main body, and the second joint coupling geometry of the main body includes at least one protrusion (P2m) extending towards an outer surface of the outlet structure.
In Reference to Claim 14
In addition to all the limitations of claim 11 discussed above, wherein:
The main body is reflection-symmetric or rotation symmetric in a region distal from the first joint and the second joint (Fig. 13 – center of main body 33).
In Reference to Claim 15
In addition to all the limitations of claim 14 discussed above, wherein:
The main body further includes a point-symmetric, axis-symmetric, circular, or elliptical cross-sectional area in a region distal from the first joint and the second joint (Fig. 13 – center area of main body 33).
In Reference to Claim 16
In addition to all the limitations of claim 11 discussed above, further comprising:
a first exhaust pipe (Fig. 13 – reference character P1), wherein the inlet structure and the first exhaust pipe include complementary third joint coupling geometries so as to engage each other at a third joint (J3), the third joint coupling 
a second exhaust pipe (P2), wherein the outlet structure and the second exhaust pipe include complementary fourth joint coupling geometries so as to engage each other at a fourth joint (J4), the fourth joint coupling geometries are asymmetric or reflection-symmetric with respect to exactly one axis of symmetry (as seen from Fig. 13).
In Reference to Claim 17
In addition to all the limitations of claim 16 discussed above, wherein:
The third joint coupling geometries comprise a pipe and inlet joint coupling geometry of the inlet structure including at least one protrusion extending towards the first exhaust pipe; a recess extending away from the first exhaust pipe; at least one groove (Fig. 13 – reference character G3i) extending away from the first exhaust pipe; at least one protrusion extending towards an outer surface of the first exhaust pipe; a recess extending towards an inner surface of the first exhaust pipe; and/or at least one opening;
The third joint coupling geometries comprise a pipe and inlet joint coupling geometry of the first exhaust pipe including at least one protrusion extending towards the inlet structure; a recess extending away from the inlet structure; at least one groove extending away from the inlet structure; at least one protrusion (P3p) extending towards an 
The fourth joint coupling geometries comprise a pipe and outlet joint coupling geometry of the outlet structure including at least one protrusion extending towards the second exhaust pipe; a recess extending away from the second exhaust pipe; at least one groove (G4o) extending away from the second exhaust pipe; at least one protrusion extending towards an outer surface of the second exhaust pipe; a recess extending towards an inner surface of the second exhaust pipe; and/or at least one opening; and/or
The fourth joint coupling geometries comprise a pipe and outlet joint coupling geometry of the second exhaust pipe including at least one protrusion extending towards the outlet structure; a recess extending away from the outlet structure; at least one groove extending away from the outlet structure; at least one protrusion (P4p) extending towards an outer surface of the outlet structure; a recess extending towards an inner surface of the outlet structure; and/or at least one opening.
In Reference to Claim 18
In addition to all the limitations of claim 16 discussed above, wherein:
The third joint coupling geometries comprise a pipe and inlet joint coupling geometry of the inlet structure, and a pipe and inlet joint coupling geometry of the first exhaust pipe such that:

The pipe and inlet joint coupling geometry of the inlet structure includes at least one recess extending towards an inner surface of the first exhaust pipe, and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one groove extending away from the inlet structure; and/or
The pipe and inlet joint coupling geometry of the inlet structure includes at least one groove (Fig. 13 – reference character G3i) extending away from the first exhaust pipe, and the pipe and inlet joint coupling geometry of the first exhaust pipe includes at least one protrusion (P3p) extending towards an outer surface of the inlet structure; and/or
The fourth joint coupling geometries comprise a pipe and outlet joint coupling geometry of the outlet structure, and a pipe and outlet joint coupling geometry of the second exhaust pipe such that:
The pipe and outlet joint coupling geometry of the outlet structure includes at least one protrusion extending towards an outer surface of the second exhaust pipe, and the pipe and outlet joint 
The pipe and outlet joint coupling geometry of the outlet structure includes at least one recess extending towards an inner surface of the second exhaust pipe, and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one groove extending away from the outlet structure; and/or
The pipe and outlet joint coupling geometry of the outlet structure includes at least one groove (G4o) extending away from the second exhaust pipe, and the pipe and outlet joint coupling geometry of the second exhaust pipe includes at least one protrusion (P4p) extending towards an outer surface of the outlet structure.
In Reference to Claim 19
In addition to all the limitations of claim 16 discussed above, wherein:
The third joint coupling geometries comprise a pipe and inlet joint coupling geometry of the first exhaust pipe such that the first exhaust pipe is reflection-symmetric or rotation symmetric in a region distal from the third joint (Fig. 13 – flanged end of first exhaust pipe P1); and/or
The fourth joint coupling geometries comprise a pipe and outlet joint coupling geometry of the second exhaust pipe such that the second exhaust pipe is reflection-symmetric or rotation symmetric in a region distal from the fourth joint (flanged end of second exhaust pipe P2).

In Reference to Claim 20
An exhaust gas converter body structure comprising:
An inlet structure (Fig. 13 – reference character 34);
An outlet structure (35); and
A main body (33) configured to house an exhaust gas converter (31) between the inlet structure and the outlet structure, the inlet structure including a first joint coupling inlet structure geometry (G1i) configured to engage a first joint coupling main body structure geometry (P1m) of the main body at a first joint (J1), and the outlet structure including a second joint coupling outlet structure geometry (G2o) configured to engage a second joint coupling main body structure geometry (P2m) of the main body at a second joint (J2),
Wherein:
The first joint coupling inlet structure geometry and the first joint coupling main body structure geometry are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at the first joint (as seen from Fig. 13), the inlet structure comprising an inlet structure asymmetric sectional area (inlet structure 34 at third joint J3) located at a spaced location from the first joint, the inlet structure asymmetric sectional area being defined exclusively via a portion of the inlet structure (as seen from Fig. 13); and/or
The second joint coupling outlet structure geometry and the second joint coupling main body structure geometry are asymmetric or reflection-symmetric with respect to exactly one plane of symmetry at 35 at fourth joint J4) located at a spaced location from the second joint, the outlet structure asymmetric sectional area being defined exclusively via a portion of the outlet structure (as seen from Fig. 13).
In Reference to Claim 21
In addition to all the limitations of claim 20 discussed above, wherein:
The first joint coupling inlet structure geometry comprises a first recess;
The first joint coupling main body geometry comprises a first protrusion at least partially arranged in the first recess;
The second joint coupling outlet structure geometry comprises a second recess;
The second joint coupling main body geometry comprises a second protrusion at least partially arranged in the second recess;
The first protrusion does not define any part of the inlet structure asymmetric sectional area; and
The second protrusion does not define any part of the outlet structure asymmetric sectional area (as seen from Fig. 13).


    PNG
    media_image1.png
    504
    648
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
Receipt is acknowledged of applicant’s corrections to the typographical errors found during initial examination.  Applicant’s amendment with respect to those objections are approved and the objections to the drawings and specification are hereby withdrawn.

Further, applicant’s arguments and amendment fail to overcome the art-based rejection of claims as it is fully articulated in the body of this office action.  A response to applicant’s arguments has been addressed only where specific arguments have been presented.
Applicant argues with respect to amended independent claim 1 that the prior art of Nishimura fails to teach inlet/outlet structures with asymmetric sectional areas spaced apart from the first/second joint coupling geometries since the projections P3p (at joint J3) and P4p (at joint J4) are part of the exhaust ducts rather than of the inlet/outlet structures.  It is the Office’s position, however, that projections P3p and P4p were not cited as being analogous to the claimed asymmetric sectional areas.  The inlet structure clearly has an asymmetric sectional area defined by the groove/recess G3i that can only engage the corresponding projection P3p of the first exhaust pipe in one rotational position.  Similarly, the outlet structure clearly has an asymmetric sectional area defined by the groove/recess G4o that can only engage the corresponding projection P4p of the second exhaust pipe in one rotational position.  Hence, the prior art of Nishimura anticipates the limitations of the amended claims.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746